DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nejdl (USPN 5875511).
Nejdl teaches a reconfigurable modular brush comprising: a brush head including brush-head upper and lower surfaces extending 5longitudinally along a brush-head axis between brush-head first and second ends and laterally opposed brush-head first and second sides extending between the brush-head upper and lower surfaces and longitudinally between the brush-head first and second ends (100; figure 3); a bristle array (col. 4, lines 22-28) defined by a plurality of bristles protruding from the brush- 10head lower surface; and a brush handle (20) including a grip portion (32, 34) configured for grasping by a human hand and a brush-head mount (50), the brush handle having a lengthwise extent disposed generally along a handle axis between handle proximate and distal ends, the brush head and brush-head mount being cooperatively configured such 15that the handle can selectively capture and retain the brush 
With regards to claim 2, each of the brush head and the brush-head mount is keyed for mutual selective interlock with the other of the brush-head mount and brush head, the mutual selective interlock preventing undesired angular displacement of the brush head relative to the brush-head 25mount (figure 5).
With regards to claim 3, the longitudinal orientation in which the brush head is captured and retained by the brush handle is selectively reversible.  Either side of 100 can be fit on the handle.  
With regards to claim 4, 5the brush head and the brush-head mount are complimentarily keyed such that such that the brush-head mount and the brush-head upper surface can be brought into direct mutual contact by both (i) longitudinal insertion along the brush-head axis (via the sides of the interlocking members) and (ii) top- down mounting in a direction perpendicular to the brush-head axis (via the top stop 68).
With regards to claim 5, the brush head and the brush-head mount are complimentarily keyed such that such that the brush-head mount and the brush-head upper surface can be brought into direct mutual contact by both (i) longitudinal insertion along the brush-head axis (via the sides of the interlocking members) and (ii) top- isdown mounting in a direction perpendicular to the brush-head axis (via the top stop 68).
With regards to claim 6, a brush head including brush-head upper and lower surfaces extending longitudinally along a brush-head axis between brush-head first and second ends 20and laterally opposed brush-head first and second sides extending between the brush-head upper and lower surfaces and longitudinally between the brush-head first and second ends (100; figure 3); a bristle array (col. 4, lines 22-28) defined by a plurality of bristles protruding from the brush- head lower surface; and  25a brush 
With regards to claim 7, the longitudinal orientation in which the brush head is captured and retained by the brush handle is selectively reversible.  Either side of 100 can be fit on the handle. 
With regards to claim 8, (i) the brush-head mount comprises laterally opposed, inwardly projecting, and longitudinally extending tongues (62, 64); and (ii) a groove (122, 124) defined within and extending longitudinally along each of the brush-head first and second sides, the grooves being laterally opposed, configured, and spaced to selectively receive by longitudinal insertion the tongues of the brush-head mount in order to facilitate capture and retention of the brush head by the brush-head mount.  
With regards to claim 9, a partially open slot (90, 92) is defined by and between the opposed tongues, and selective capture and retention of the brush head by the brush-head mount is achieved by longitudinal insertion into the partially open slot of the brush head in a rearward direction generally toward the handle proximate end.  
With regards to claim 10, the brush-head mount can alternatively capture and retain the brush head in a first longitudinal orientation and a second longitudinal orientation constituting the reverse of the first32 longitudinal orientation, the first and second longitudinal orientations being alternatively achieved by inserting, respectively, the brush-head first and second ends into the partially open slot.  The brush head 100 can be positioned in the handle is either direction.

With regards to claim 12, 10 a heel (68) extending downwardly from the brush-handle bottom surface and configured to arrest by contacting engagement the rearward displacement of the brush head when inserted within the partially open slot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejdl (‘511) in view of Guyuron et al. (PGPub 20060163746).
With regards to claim 13, Nejdl teaches a brush head including brush-head upper and lower surfaces extending longitudinally along a brush-head axis between brush-head first and second ends 20and laterally opposed brush-head first and second sides extending between the brush-head upper and lower surfaces and longitudinally between the brush-head first and second ends (100; figure 3); a bristle array (col. 4, lines 22-28) defined by a plurality of bristles protruding from the brush- head lower surface; and  25a brush handle (20) including a grip portion (32, 34) and a brush-head mount (50), the brush handle having a lengthwise extent disposed generally along a handle axis between handle proximate and distal ends, the brush head and brush-head mount being cooperatively configured such31 that the handle can selectively capture and retain the brush head.
Nejdl teaches all the essential elements of the claimed invention however fail to teach that the handle is a power tool.  Guyuron teaches a powered back brush (5, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nejdl so that the back brush is powered as taught by Guyuron to assist in cleaning a user’s back.  
With regards to claim 14, each of the brush head and the brush-head mount is keyed for mutual selective interlock with the other of the brush-head mount and brush head, the mutual selective interlock preventing undesired angular displacement of the brush head relative to the brush-head 25mount (figure 5).
With regards to claim 15, the brush head and the brush-head mount are complimentarily keyed such that such that the brush-head mount and the brush-head upper surface can be brought into direct mutual contact by both (i) longitudinal insertion along the brush-head axis (via the sides of the interlocking members) and (ii) top- isdown mounting in a direction perpendicular to the brush-head axis (via the top stop 68).

With regards to claim 17, the longitudinal orientation in which the brush head is captured and retained by the brush handle is selectively reversible.  Either side of 100 can be fit on the handle.  
With regards to claim 18, the longitudinal orientation in which the brush head is captured and retained by the brush handle is selectively reversible.  Either side of 100 can be fit on the handle.  
				Relevant prior art
Applicant is directed to review these relevant US Patents 6240590, 9038224 and 4155140 before amending the claims.  These US Patents were not used in prior art rejections but are considered to be relevant pieces of prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723